Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 73 and 77 are pending as of the response filed on 7/18/22. Claims 1-72, 74-76, and 78-81 have been canceled. 
Applicants’ amendment to the specification to update the relationship of the current application to an earlier filed application is acknowledged. 
The obviousness type double patenting rejection over the claims of US 10052318 is withdrawn in consideration of the acceptance of the terminal disclaimer filed on 7/18/22.
Claims 73 and 77 are allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claimed method of treating PTSD in a subject comprising administering to a subject in need thereof an effective amount of riluzole alone is not taught or suggested by the prior art. Romano, WO 2004/100992 (of record) represents the closest prior art. Romano teaches treatment of anxiety, psychotic, or mood disorders by administering a combination of an atypical antipsychotic and a GABA modulator, with riluzole taught as a GABA modulator, and PTSD taught as a condition to be treated with the combination. However, Romano doesn’t teach or suggest administering riluzole alone as an active agent for treating PTSD. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 73 and 77 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627